Citation Nr: 9910569	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967, with service in the Republic of Vietnam.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision of the Philadelphia, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in August 1991, the RO denied 
service connection for PTSD on the basis that the disorder 
was not shown by the evidence of record.  This decision was 
final.  38 U.S.C.A. § 7105 (1998).  By rating decision in 
May 1995, the RO apparently determined that new and material 
evidence had been submitted to reopen the veteran's claim, 
and determined on a de novo review that service connection 
for PTSD was not warranted.  This appeal is from the May 1995 
rating decision.  The veteran testified at a personal hearing 
in May 1997.  Additional evidence was submitted.  In 
October 1997, a supplemental statement of the case was 
issued.  In August 1998, the veteran testified before a 
traveling Member of the Board.  At that hearing, it was 
clarified that the issue addressed in this decision is the 
only issue on appeal.

In a written statement of September 1996, the veteran raised 
the issues of entitlement to service connection for throat, 
mouth, skin, and bilateral ankle disorders as due to exposure 
to Agent Orange.  These issues have not been addressed by the 
RO and are not properly before the Board.  They are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The record does not show that the veteran engaged in 
combat.

3. The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

4. The diagnosis of PTSD is not based on a confirmed 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records, including the veteran's pre-
induction examination report in July 1965 and separation 
examination report in November 1967, are negative for 
complaints of, treatment for, or a diagnosis pertaining to 
any psychiatric disorder.  The records are negative for any 
evidence of combat or combat-related injuries.

Service personnel records show the veteran served in Vietnam 
from June to November 1967.  His military occupational 
specialty (MOS) was a heavy vehicle driver.  There is no 
indication in these records that he served in combat.

VA examination and outpatient treatment reports since 
May 1968 show that the veteran has been treated for disorders 
unrelated to PTSD.  

In a written statement in April 1991 (translated by the RO), 
the veteran reported that in the summer of 1967 he arrived in 
Vietnam, where he worked as a truck driver in Company A, 93rd 
Engineer Battalion (Eng Bn).  He stated that every night the 
battery of artillery from the nearby 9th Division bombarded 
enemy positions causing him sleep problems.  He stated he has 
had many nightmares about Vietnam.
VA outpatient treatment reports from April 1991 to 
December 1996 show that the veteran was seen for psychiatric 
complaints.  

In May 1991, the RO requested the veteran to submit a 
complete, detailed description of his specific claimed in-
service stressors that resulted in PTSD.  On VA psychiatric 
examination in June 1991, the veteran reported seeing Thai 
soldiers mutilating and cannibalizing dead Vietnamese bodies.  
He could not recall dates or places of any specific 
incidents.  The examiner opined that PTSD was not 
demonstrated.  Anxiety disorder, not otherwise specified was 
diagnosed.  

A report from a VA psychiatrist in September 1994 notes that 
the veteran was under his psychiatric care for PTSD for the 
past year and describes the veteran's experiences in Vietnam.  
He reported serving with the 93rd Construction Eng Bn, being 
stationed around Bear Cat, and working as driver and guard.  
He drove around the area of Long Thanh, Tan Son Nhut, and 
Bien Hoa, delivering building materials.  The psychiatrist 
noted that the veteran was exposed to many traumatizing 
events, such as hearing a fire fight in the distance (in Vung 
Tau) in August or September 1967, seeing many recently killed 
GI's and Vietcong (VC) by the side of the road, and feeling 
terrified that he would be killed, too.  His construction 
battalion was attached to the 9th Division, and during one 
incident, they were surrounded by a North Vietnamese Army 
division, subjected to continuous mortar and sniper fire.  On 
many other occasions, he was fired upon by snipers.  The 
psychiatrist opined that the veteran manifests marked 
symptoms of PTSD, with nightmares, intrusive daytime 
memories, and brief flashback experiences.  He was 
hypervigilant and irritable.  He had periodic outbursts of 
anger and difficulty concentrating.  He also has symptoms of 
emotional numbing, attempts of avoiding or forgetting events 
of Vietnam, and social isolation.  The psychiatrist opined 
that the veteran clearly satisfied the DSM III-R criteria for 
PTSD.

Lay statements from the veteran's three brothers, submitted 
in November 1994, essentially describe his depression, 
nightmares, personality changes, and withdrawal symptoms 
associated with military service.  They note that he reported 
seeing dead children without heads or arms, a soldier kill a 
child, and another soldier from South Vietnam kill a VC 
soldier with a bayonet.

In a memorandum in the veteran's file, it is noted that he 
claimed that the following events traumatized him: 1) While 
in Long Binh Provence in July 1967, he witnessed a South 
Vietnamese soldier shoot a North Vietnamese soldier in the 
head; 2) While with the 93rd Eng Co in Bien Hoa Provence in 
August 1967, he was subjected to artillery fire; 3) While 
making a delivery in Vung Tau Provence in August or September 
1967, he saw bloody U.S. and Vietnamese soldiers; 4)  While 
in Long Binh Provence in October 1967, he saw a Thai soldier 
emerge from the jungle holding two human heads stating Happy 
Halloween; 5) On arrival in Vietnam in June 1967 he was under 
heavy fire at Bear Cat; and 6) While in Xuan Loc in 
November 1967 he saw a South Vietnamese soldier kill a child.

In October 1996, the RO provided the veteran's information to 
the U.S. Armed Services Center for Research of Unit Records 
(USASRUR), formerly called the U.S. Army and Joint Services 
Environmental Support Group, for the purpose of verifying the 
occurrence of the alleged in-service stressors.

At a personal hearing at the RO in May 1997, the veteran 
essentially described the  traumatic events in Vietnam, which 
he claimed resulted in PTSD.  His wife testified that he 
sometimes had nightmares.

On VA examination in June 1997, the veteran reported that he 
has been increasingly irritable since discharge from service.  
He reported flashbacks and found the sight of Orientals [sic] 
difficult as it brought back memories of service.  He related 
his prior history of stressors.  He said he lost five or six 
friends, but could not recall their names.  The examiner 
noted that the veteran had difficulty concentrating, had a 
restricted range of affect, and was estranged from others.  
The examiner opined that the veteran had PTSD.

A response from USASCRUR in August 1997 included operational 
reports - lessons learned (OR-LL's) from the 93rd Eng Bn and 
the 34th Engr Group (Gp), for the period May to October 1967.  
The OR-LL's do not document any specific combat actions that 
occurred during this period, but verify that the veteran was 
assigned to the 93rd Eng Bn which accomplished various 
engineer construction projects.  The 93rd Eng Bn was assigned 
to the 34th Engr Gp in North Long Tranh in June 1967.  The 
report also showed that while the 34th Engr Gp included 
support of combat operations including land clearing, hasty 
road construction and repair, and mine clearing, the 93rd Eng 
Bn did not list combat support except as "equipment support 
to the engineer combat battalions of the group."  The 
veteran's Co A was tasked with the operation and maintenance 
of the laterite pit complexes which supports all horizontal 
construction operations in the Bear Cat-Long Thanh area.  The 
report noted that the veteran listed an incident in 
August 1967 in which Bien Hoa received artillery fire.  The 
"Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN," verified only one attack in the 
Bien Hoa area while he was in Vietnam, on November 5, 1967.   

At a hearing before a traveling Member of the Board in 
August 1998, the veteran testified that in Vietnam he was a 
truck driver responsible for transporting supplies daily at 
base Bear Cat where he was stationed for six months.  He 
testified that driving through villages and jungle, he often 
came under sniper attack.  He could not recall specific days 
or locations, including names of any of the roads.  He 
reported that he was attacked while driving from Long Binh 
during the day in August or September.  He stated that he was 
not subjected to mortar or rocket attacks, but was stationed 
near Bien Hoa, which was attacked.  He reported that he could 
hear the attacks but did not witness anyone injured.  He 
testified that he was stationed at Bear Cat in August 1967 
and went to Bien Hoa for supplies a couple of times.  He 
stated that when he was at Bear Cat in September or October, 
a Vietnamese company about a half mile away from him was 
mortared.  The South Vietnamese company was there to guard an 
airport under construction at Bear Cat.  He testified that he 
saw Vietnamese and American bodies on the roads as he drove, 
but could not remember the exact locations.  He testified 
that he did not seek any counseling in service.  His wife 
testified that they have been married for 20 years and that 
he has a psychiatric problem.

II.  Analysis

Based on the postservice medical diagnoses relating PTSD to 
service and the veteran's allegations of the in-service 
stressors, the Board finds that his claim of service 
connection for PTSD is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  It is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, we are satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The RO has obtained all 
available service medical records and postservice medical 
evidence.  The RO requested the veteran to supply specific 
details regarding in-service traumatic events.  His alleged 
stressors were reported in his written statements, hearing 
testimony, reports of VA psychiatric examinations in June 
1991, September 1994, and June 1997 and at hearings in May 
1997 and August 1998.  The RO requested that USASCRUR verify 
the in-service stressors, and USASCRUR has provided a 
response. 

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The stressor may be the result of 
either a combat or non-combat experience.  If the claimed 
stressor is not related to combat, the veteran's lay 
testimony regarding his inservice stressors must be 
corroborated by credible evidence.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); however, after-the-fact medical 
evidence cannot be used to establish the occurrence of the 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
Board notes that this standard is more liberal than the 
previous interpretation of 38 C.F.R. § 3.304(f), which 
required service records corroborating the veteran's 
testimony as to the occurrence of the claimed non-combat 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Accordingly, 
service connection may not be granted for PTSD based on a 
diagnosis unsupported by credible evidence of an inservice 
stressor.  On the other hand, if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Mere presence in a combat zone is not sufficient to show that 
an individual was engaged in combat with the enemy.  There 
must be evidence of a distressing event, rather than simply 
the mere presence in a combat zone.  Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1991).

PTSD has been diagnosed, including by a VA psychiatrist in 
September 1994 and on VA examination in June 1997.  Both 
diagnoses, however, are based on the veteran's  subjective 
reports of his wartime experiences, not on a verified 
stressor event.  See Wood, supra.  There is no confirming 
evidence, including in service personnel records that the 
veteran served in combat.  Consequently, the Board must find 
that he did not engage in combat.  38 C.F.R. 3.304(f).

Where the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 142.  The Board notes that the veteran has maintained 
that he was in the vicinity of mortar attacks, but has not 
described this stressor in the context of personal 
involvement.  He claimed to have had close friends killed but 
could not recall their first or last names.  He claimed to 
have been subjected to sniper attacks but has not provided 
detailed information surrounding these attacks.  He 
maintained exposure to artillery fire.  He claimed to have 
seen dead bodies laying on the road but could not recall the 
dates or the locations.  He claimed to have witnessed the 
killing of a child, but could not recall any specific details 
surrounding the event.  In summary, although the RO has sent 
the veteran letters requesting specific details regarding his 
in-service stressors, he has still not provided "specific" 
stressor  information capable of verification by USASCRUR.  

USASCRUR has verified that the veteran served in the 93rd Eng 
Bn and that the area of Bien Hoa received only one artillery 
fire attack while he was in Vietnam on November 5, 1967, not 
in August 1967 as he alleged.  The RO has notified the 
veteran of USASCRUR's response.  He has not provided further 
explanation.  Therefore, further development is not possible.

Although the record contains diagnoses of PTSD, there is no 
diagnosis of PTSD based on a confirmed stressor.  VA 
diagnoses of PTSD are based on the veteran's subjective 
reports of service experiences in Vietnam, which have not 
been verified by USASCRUR and which, because of above noted 
inconsistencies between his accounts and official records, 
lack credibility. Service connection for PTSD requires a 
clear diagnosis of PTSD and credible supporting evidence of a 
stressful event that caused PTSD.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that the Board is not required to 
grant service connection for PTSD solely on the basis that a 
physician or other health professional has accepted as 
credible an appellant's description of his wartime 
experiences and diagnosed the appellant with PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  See Moreau, 9 Vet. App. at 
395.  Therefore, none of the diagnoses of PTSD may serve as 
evidence to establish that the alleged events reported by the 
veteran actually occurred.

The Board has considered lay statements from the veteran's 
brothers, his testimony, and his wife's testimony to the 
effect that he had PTSD because of his experiences in 
Vietnam.  These statements are entitled to no probative 
weight because as laypersons, they are not competent to 
render a medical opinion on the etiology of a condition.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence establishes that the 
veteran does not have PTSD based on combat participation or 
on a verified stressor; hence, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for PTSD is denied.




		
	George R. Senyk 
	Member, Board of Veterans' Appeals



 

